In The
              Court of Appeals
Sixth Appellate District of Texas at Texarkana


                  No. 06-12-00008-CV



             LOUIS COGNATA, Appellant

                            V.

       DOWN HOLE INJECTION, INC., Appellee



         On Appeal from the 145th District Court
              Nacogdoches County, Texas
             Trial Court No. C21,875-2005




       Before Morriss, C.J., Carter and Moseley, JJ.
                                               ORDER
        By order dated April 26, 2012, we abated this appeal 1 pending the decision of the

Fourteenth Court of Appeals in the companion appeal, cause number 14-06-00976-CV. The

Fourteenth Court of Appeals issued its decision June 19, 2012.                       Cognata’s petition for

discretionary review of that decision was denied by The Supreme Court of Texas November 30,

2012, and the Fourteenth Court’s mandate issued January 18, 2013.

        We, therefore, lift the abatement in this appeal and order the clerk to reinstate the appeal

on the docket of the Court. Appellant has thirty days from the date of this order to file a brief in

this matter. Should appellant fail to file a brief within the time allotted, this appeal will be

dismissed for want of prosecution pursuant to Texas Rule of Appellate Procedure 42.3. See TEX.

R. APP. P. 42.3.

        IT IS SO ORDERED.



                                                    BY THE COURT

Date: February 25, 2013




1
Originally appealed to the Twelfth Court of Appeals, this case was transferred to this Court by the Texas Supreme
Court pursuant to its docket equalization efforts. See TEX. GOV’T CODE ANN. § 73.001 (West 2005).

                                                       2